Citation Nr: 0728609	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-16 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected right 
ankle disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
disability, claimed as secondary to a service-connected right 
ankle disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability, claimed as secondary to a service-connected right 
ankle disability.

4.  Entitlement to service connection for right lower 
extremity sciatica, claimed as secondary to a service-
connected right ankle disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1976, with additional service in the reserves that 
is not at issue here.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 RO decision that denied service 
connection for a right knee disability, for a right hip 
disability, for a left knee disability, and for sciatica, all 
claimed as secondary to a service-connected right ankle 
disability.  The veteran testified before the Board in May 
2007.

The application to reopen the claim for service connection 
for a left knee disability, claimed as secondary to a 
service-connected right ankle disability is addressed in the 
REMAND part below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claims.

2.  The RO previously denied service connection for a right 
knee and for a right hip disability in an unappealed February 
1997 decision.

3.  The evidence received since the February 1997 RO decision 
is new, but it does not raise a reasonable possibility of 
substantiating the right hip service connection claim.  

4.  The evidence received since the February 1997 RO decision 
is new, and it raised a reasonable possibility of 
substantiating the right knee service connection claim.  

5.  The veteran's current right knee sprain and trace 
arthritis were first manifested many years after service, 
were not incurred in the veteran's active service, and are 
not related to any service-connected disability.

6.  Claimed sciatica of the right lower extremity was not 
manifested during the veteran's active service and is not 
related to any service-connected disability.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's final denial of service 
connection for a right knee disability is new and material, 
and the claim is reopened; however, a right knee disability 
was not incurred in or aggravated by active service and is 
not related to any service-connected disability.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303 
(2006).

2.  Evidence received since the RO's final denial of service 
connection for a right hip disability is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 
3.310 (2006).

3.  Right lower extremity sciatica was not incurred in or 
aggravated by active service and is not related to any 
service-connected disability.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in February 2004; a rating 
decision in March 2004; and a statement of the case in March 
2006.  The February 2004 letter preceded the initial RO 
adjudication (March 2004), and it essentially complied with 
VA's notification duties regarding service connection claims.  
The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision regarding service connection for right lower 
extremity sciatica.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any notice sent prior to the RO's 
initial adjudication, that defect is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the right lower extremity sciatica claim with an adjudication 
by the RO subsequent to receipt of the required notice.  VA 
effectively complied with all of the required elements under 
VA's duty to notify claimants prior to the last adjudication 
here (the March 2006 statement of the case).  

However, the February 2004 RO notice letter did not comply 
with additional requirements governing applications to reopen 
service connection claims (regarding the right knee, the 
right hip, and the left knee claims).  See Kent v. Nicholson, 
20 Vet. App. 1 (2006) (VA must notify a claimant of the 
evidence and information needed to reopen a claim, and VA 
must notify the claimant of the evidence and information 
needed to establish entitlement to the underlying claim for 
the benefit sought by the claimant).  But for the reasons 
discussed below, the Board finds that this defect in notice 
and timing of notice is harmless.  

Despite the lack of compliance with the notice requirements 
of Kent, there has been no prejudice to the appellant in the 
essential fairness of the adjudication.  The appellant has 
been apprised of the need for any evidence in his possession, 
and he has not identified any additional evidence that might 
be useful with respect to his claim.  Moreover, any error in 
VA's notice to the appellant (which is initially presumed to 
be prejudicial) is in fact harmless.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to 
show that error in notice was not prejudicial).  Any 
defective notice has not prejudiced the appellant in the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd in part, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), and aff'd, Dingess v. Nicholson, 2007 WL 
1686737 (C. A. Fed. Cir. June 5, 2007) (not selected for 
publication No. 2006-7247, 2006-7312); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Specifically, the March 2004 RO rating decision did at least 
inform the veteran that the prior denials of service 
connection for the right knee, left knee, and right hip 
disabilities had involved the finding that those conditions 
had not been incurred during the veteran's active service.  
Also, the March 2006 statement of the case appears to have 
involved an adjudication on the merits, with a discussion of 
all of the evidence before VA, not solely the evidence needed 
to reopen previously and finally denied claims.  And finally, 
at the May 2007 Board hearing, the veteran was specifically 
informed as to the bases for the prior denials and as to the 
types of evidence that would be helpful in seeking to reopen 
these claims.  VA has informed the veteran of the evidentiary 
requirements on many instances.  Indeed, the veteran has 
expressed an understanding of the evidentiary 
responsibilities by obtaining a statement from a treating VA 
doctor (although the doctor only discussed the veteran's left 
knee claim).  The Board is mindful of the veteran's testimony 
at the May 2007 Board hearing about the lack of adequate 
notice as to evidentiary requirements.  However, the defects 
have essentially been harmless since the veteran has since 
provided evidence that is responsive to the evidentiary 
requirements for reopening service connection claims.

In March 2006, the RO also advised the veteran of the bases 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman, supra.  

Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified, relevant, and 
available evidence needed for adjudication of the claims and 
has notified the appellant of any evidence that could not be 
obtained.  VA has obtained all available, relevant medical 
records. Thus, VA satisfied both the notice and duty to 
assist provisions of the law.  The Board now turns to the 
substance of the claims.

In February 1997, the RO denied service connection for 
disabilities of the right knee, right hip, and left knee.  VA 
notified the veteran of this decision, but he did not appeal 
the decision in a timely fashion.  Thus, this decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006).

A prior final decision can be reopened with new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In 
December 2003, the veteran filed an application to reopen the 
claims for service connection for disabilities of the right 
knee, right hip, and left knee.

For claims submitted after August 2001, such as this claim, 
"new and material evidence" is defined as evidence that is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (a); see also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
RO decision in February 1997 in light of all of the evidence 
of record.  Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
The Board presumes the credibility of new evidence in 
analyzing the threshold issue of whether new and material 
evidence has been submitted to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board must first address the issue of new and material 
evidence because it determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If new and material evidence has not been received, 
the analysis ends, and what the RO's determinations in the 
rating decisions on appeal are not controlling.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Barnett, 83 F.3d at 1383-84.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

In this case, the initial RO adjudication from March 2004 
adjudicated the right knee, right hip, and left knee claims 
in terms of "new and material evidence."  However, the 
March 2006 statement of the case (which was a decision by an 
RO Decision Review Officer) appears to have reopened these 
claims and to have adjudicated the claims on the merits.  For 
the reasons discussed below, "new and material evidence" 
has not been received to reopen the right hip claim.  
Nevertheless, the RO's decision on the merits of the right 
hip claim (rather than on the narrower question of whether 
"new and material evidence" was received to reopen the 
right hip claim) is not prejudicial to the veteran since the 
review encompassed all of the evidence of record.  Moreover, 
both the March 2004 RO rating decision and the Board at the 
May 2007 hearing discussed these claims in terms of the need 
for "new and material evidence."  Thus, the Board's 
following decision results in no prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Also, for the reasons discussed below, the Board concludes 
that "new and material evidence" has been received on the 
right knee claim.  Since the March 2004 statement of the case 
addressed the merits of the right knee claim, the Board's 
discussion on the merits of this claim results in no 
prejudice to the veteran.  See Bernard, supra.

Since these claims involve service connection, those laws are 
relevant to the determination of whether or not "new and 
material evidence" has been received.  The veteran contends 
that his right knee, right hip, and left knee conditions were 
either incurred during his active service or are related to a 
service-connected right ankle disability (residuals of a 
right ankle sprain).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Secondary service connection may also be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Secondary service connection may be warranted where there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder.  When aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  This determination is based 
on analysis of all the evidence of record and evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102 (2006).

In its February 1997 rating decision, the RO denied service 
connection for a right knee disability, for a right hip 
disability, and for a left knee disability on the grounds 
that these conditions were not incurred during the veteran's 
active service and that they were not related to he service-
connected right ankle disability (residuals of right ankle 
sprain).  

Right hip disability

In this case, the evidence before the RO at the time of the 
prior final decision in February 1997 included the veteran's 
service medical records, several VA examinations, and several 
non-VA records regarding the veteran's left knee.  

Since the February 1997 RO decision, the evidence received 
includes the veteran's testimony and statements, a June 2007 
VA doctor's statement, a February 2004 VA examination, and 
recent VA medical records through 2003.  

The VA medical records do not discuss the veteran's right 
hip.  Also, the June 2007 VA doctor's letter only addresses 
the right ankle and the left knee, not the right hip.  The 
veteran's testimony is not material since his statements 
about medical etiology of any current right hip condition are 
not competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Finally, the February 2004 VA examination actually 
concluded that it was not at least as likely as not that the 
veteran's right hip condition was associated with his 
service-connected right ankle disability.  Thus, "new and 
material evidence" has not been received regarding the right 
hip claim, and the prior final denial is not reopened.

Right  knee disability

However, regarding the right knee claim, "new and material 
evidence" was in fact received since the February 1997 
denial.  A November 2002 VA physical therapy evaluation 
report noted that the veteran's symptoms were consistent with 
bilateral knee degenerative joint disease that was aggravated 
by bilateral lower extremity weakness and obesity and prior 
knee and ankle injuries.  This statement regarding 
aggravation of the right knee by, in part, the right ankle is 
both new and material.  It was not previously of record, and 
its central gist is that there is a relationship between the 
service-connected right ankle disability and the right knee 
condition.  Thus, the March 2004 statement of the case that 
reopened this claim was not in error

But despite the appropriate reopening of this claim, the 
claim fails on is merits.  There is no mention of any right 
knee injury or right knee involvement during the veteran's 
active service.  The only orthopedic issue mentioned in those 
records involved the veteran's right ankle.

Moreover, the February 2004 VA examination is very probative 
and outweighs the November 2002 VA physical therapy 
evaluation report.  The November 2002 physical therapy 
evaluation report did not discuss the rationale for the 
conclusion that the veteran's symptoms were consistent with 
right knee degenerative joint disease that had been, in part, 
aggravated by the right ankle disability.  By contrast, the 
February 2004 VA examination specifically found that the 
right knee condition (diagnosed as mild chronic right knee 
sprain with trace arthritis) was more consistent with a 
finding of regular wear from climbing ladders and other work-
related activities based on the lack of a clear limping 
pattern and the bilateral nature of the veteran's hip 
osteoarthritis.

In short, the Board concludes that the veteran's current 
right knee condition was not incurred in the veteran's active 
service and is not related to any service-connected 
disability.  Since the preponderance of the evidence is 
against the claim, the "benefit-of-the-doubt" rule does not 
apply, and the Board will deny the claim.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right lower extremity sciatica

The Board notes that the RO previously denied a claim for 
service connection for low back strain in September 1977.  
However, the claim now on appeal involves allegations of 
sciatic nerve pain into the lower extremity.  Thus, the 
claims are separate.

As discussed above, service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Secondary service connection may also be 
granted for a disability which is proximately due to or the 
result of an established service-connected disorder.  
38 C.F.R. § 3.310.   

In this case, the veteran's service medical records do not 
mention and sciatic involvement of any extremity.  

In addition, aside from the veteran's own statements 
regarding his sciatica, there is no competent evidence of any 
relationship between any lower extremity sciatica and the 
veteran's active service or his service-connected right ankle 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 494 
(1992) (discussing requirements for competent evidence).

In sum, the evidence demonstrates that the veteran does not 
currently have right lower extremity sciatica that was 
manifested during the veteran's service or that it is related 
in any way to any service-connected disability.  Since the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Service connection for a right knee disability is denied.

2.  The application to reopen the claim for service 
connection for a right hip disability is denied.

3.  Service connection for right lower extremity sciatica is 
denied.


REMAND

The Board must remand the claim for service connection for a 
left knee disability, claimed as secondary to a service-
connected right ankle disability.  

Initially, the Board notes that in March 2004, the RO denied 
reopening of a February 1997 final decision on the left knee 
disability.  However, in a March 2006 statement of the case, 
an RO Decision Review Officer adjudicated this claim on the 
merits, thus suggesting that the claim had been reopened.  In 
light of the veteran's submission of additional evidence that 
specifically relates to the left knee claim, and further 
discussion by the Board as to the propriety of the reopening 
of this claim would be premature.

Remand is necessary for several reasons.  First, in June 
2007, after the May 2007 Board hearing, the veteran submitted 
a June 2007 statement from a treating VA doctor.  This 
statement indicated that the veteran sustained a left knee 
tibial plateau fracture in 1993 as a result of right ankle 
pain that caused his right leg to collapse.  (The Board notes 
that there was no mention of any right knee or right hip 
involvement in this letter.)  This evidence post-dated the 
last RO adjudication here (a March 2006 statement of the 
case).  It was not accompanied by a waiver of initial RO 
consideration of the new evidence.  See 38 C.F.R. §§ 19.9, 
20.1304(c) (2006).  Therefore, the Board must remand this 
claim for the RO to consider this additional evidence in the 
first instance.

Second, as discussed above, there have been some efforts by 
VA to comply with the notice requirements applicable to 
applications to reopen prior final decisions.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (VA must notify a claimant 
of the evidence and information needed to reopen a claim, and 
VA must notify the claimant of the evidence and information 
needed to establish entitlement to the underlying claim for 
the benefit sought by the claimant).  However, since the case 
is being remanded, the RO will have an opportunity to provide 
the veteran with notice that fully complies with the notice 
requirements of Kent prior to the issuance of any 
supplemental statement of the case.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a letter that informs 
him of the of the evidence and information 
needed to reopen the claim for service 
connection for a left knee disability, of 
the evidence and information needed to 
establish entitlement to the underlying 
claim for this claim, and of the bases for 
the RO's prior denial in February 1997. 

2.  Then, readjudicate the application to 
reopen the claim for service connection 
for a left knee disability, including as 
secondary to a service-connected right 
ankle disability.  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond.  See 38 C.F.R. 
§ 19.9.  Then, return the case to the 
Board for its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat the 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


